Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 31, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  153875                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 153875
                                                                   COA: 324987
                                                                   Wayne CC: 14-005108-FC
  LONDON DESHANN HARRIS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 14, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 31, 2017
           t0522
                                                                              Clerk